DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 still calls for the algorithm to use the characteristics to “build a consciousness model”. Generally, a deep learning algorithm contains a model that receives data as an input, unless the algorithm has not yet been trained. If the plurality of characteristics are being used to build the model used by the algorithm, it is not clear how they could also be used as normal inputs to generate any useful result. It appears more likely that the plurality of characteristics are input into a consciousness model which was built/trained at some other time using some other data unless the claims are actually directed to the training of the algorithm rather than its actual implementation, particularly as the claims currently do not include any relationship between the “building” of the model and the determination of consciousness status. How can the same data be used to build a model for the algorithm and also be used by the algorithm to determine anything using that model? Applicant’s remarks do not address this rejection which was also presented in the previous Office Action. For the purposes of examination it will still be treated as though the data used to build the model is different data, but correction is still required. The same issue is also found in claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20130127708 A1) in view of Intrator (US 2017/0347906).
Regarding claim 1, Jung teaches a smart system for monitoring a consciousness status of a user (paragraphs [0010], [0066]), comprising: 
an electroencephalography (EEG) acquisition module configured to capture a plurality of brainwave signals (paragraph [0040]; Fig. 2A; element 120); 
an analog filter circuit, coupled to the EEG acquisition module and configured to amplify and filter the plurality of brainwave signals (element 220, 224; paragraph [0040]; Fig. 2A), the analog filter circuit comprising a first amplifier (element 222; paragraph [0040]; Fig. 2A) configured to amplify the plurality of brainwave signals according to the plurality of brainwave signals and a reference signal, wherein the reference signal is a baseline of the plurality of brainwave signals (the reference voltage of paragraph [0040]); 
an analog to digital (ADC) circuit coupled to the analog filter circuit and configured to transform the plurality of brainwave signals into a plurality of digital signals (element 236; paragraph [0040]; Fig. 2A); and 
a digital signaling processing (DSP) circuit configured to retrieve a plurality of characteristics from the plurality of digital signals (paragraphs [0042], [0043], [0045]; Fig. 5) to determine the consciousness status of the user from the plurality of characteristics (paragraph [0066]).
Jung does not disclose the DSP circuit using a deep learning algorithm to determine the consciousness status or using the characteristics in a consciousness model. Intrator teaches a smart system for monitoring a consciousness status of a user comprising an EEG acquisition module configured to capture a plurality of brainwave signals (paragraphs [0185]-[0187]) and a digital signaling processing circuit configured to retrieve a plurality of characteristics of the brainwave signals (paragraphs [0142], [0222], [0292], [0531]) and use them in a consciousness model (paragraphs [0105], [0292]) for the purpose of analyzing the user’s consciousness status (paragraph [0014], [0105], [0222], [0292], [0434], [0436], [0531], [0676]-[0677]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Jung and included a deep learning algorithm using a consciousness model as part of evaluating consciousness, as taught by Intrator, in order to increase the accuracy of the evaluation.

Regarding claim 2, Jung further discloses that the analog filter circuit also comprises: a high-pass filter (element 224; paragraph [0040]; Fig. 2A) configured to filter the plurality of brainwave signals; and a second amplifier (element 226) configured to amplify the plurality of filtered brainwave signals. The Examiner notes that a band pass filter is a filter consisting of a high pass filter and a low pass filter.
Regarding claim 6, Jung teaches that the smart system is a brainwave cap (i.e., an EEG headband [0040; Fig. 2B]).  
Regarding claim 7, Jung teaches that the EEG acquisition module comprises at least a dry electroencephalography (EEG) electrode (i.e., dry EEG electrodes [0050]).

Regarding claim 8, Jung teaches a method for monitoring a consciousness status of a user  comprising: 
capturing a plurality of brainwave signals (paragraph [0040]; Fig. 2A); 
amplifying and filtering the plurality of brainwave signals (paragraph [0040]; Fig. 2A) by amplifying the plurality of brainwave signals according to the plurality of brainwave signals (paragraph [0040]) and a reference signal, wherein the reference signal is a baseline (the reference voltage of paragraph [0040]) of the plurality of brainwave signals; 
transforming the plurality of brainwave signals into a plurality of digital signals (via element 236; paragraph [0040]; Fig. 2A); and 
retrieving a plurality of characteristics from the plurality of digital signals (paragraphs [0042], [0043], [0045]; Fig. 5) to determine the consciousness status of the user (paragraph [0066]).
Jung does not disclose the DSP circuit using a deep learning algorithm to determine the consciousness status or using the characteristics in a consciousness model. Intrator teaches a smart system for monitoring a consciousness status of a user comprising an EEG acquisition module configured to capture a plurality of brainwave signals (paragraphs [0185]-[0187]) and a digital signaling processing circuit configured to retrieve a plurality of characteristics of the brainwave signals (paragraphs [0142], [0222], [0271], [0292], [0531]) and use them in a consciousness model (paragraphs [0105], [0292]) for the purpose of analyzing the user’s consciousness status (paragraph [0105], [0142], [0222], [0271], [0292], [0434], [0436], [0531], [0676]-[0677]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Jung and included a deep learning algorithm using a consciousness model as part of evaluating consciousness, as taught by Intrator, in order to increase the accuracy of the evaluation.

Regarding claim 9, Jung further discloses that the step of amplifying the plurality of brainwave signals also comprises: filtering the plurality of brainwave signals (paragraph [0006]); and amplifying the plurality of filtered brainwave signals (paragraph [0006]).
Regarding claim 10, Jung further discloses that the step of retrieving the plurality of characteristics from the plurality of digital signals to determine the consciousness status of the user comprises: performing filtering on the plurality of digital signals (paragraph [0055]); performing fast Fourier transform on the plurality of digital signals (paragraph [0008]); and retrieving the plurality of characteristics from the plurality of digital signals (paragraphs [0042], [0043], [0045]; Fig. 5) to determine the consciousness status of the user (paragraph [0066]).
Regarding claim 12, Jung teaches determining a determination result of the consciousness status of the user to trigger an alarm when the consciousness status of the user is abnormal (i.e., detect abnormality and alert healthcare providers about the patient's cognitive status [0066]).  
Regarding claim 13, Jung teaches that the smart system is a brainwave cap (i.e., an EEG headband [0040; Fig. 2B]).  
Regarding claim 14, Jung teaches that the plurality of brainwave signals are captured by at least a dry electroencephalography (EEG) electrode (i.e., dry EEG electrodes [0050]).

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, as modified above, and further in view of Rudzinski (US 20170273585 A1).
Regarding claim 3, Jung further discloses a fast Fourier transform (FFT) module (i.e., frequency-domain signal-processing (paragraph [0008]) configured to perform fast Fourier transform on the plurality of digital signals; and an analysis module, configured to retrieve the plurality of characteristics from the plurality of digital signals to Page 8 of 11determine the consciousness status of the user according to an algorithm (paragraph [0010]).
Jung fails to disclose a notch filter configured to perform filtering on the plurality of digital signals.
In a relevant area, Rudzinski teaches a notch filter (paragraph [0068]), configured to perform filtering on a plurality of digitized EEG signals (paragraph [0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the smart system of Jung to include a notch filter, configured to perform filtering on the plurality of digital signals as taught by Rudzinski in order to filter out external noise. 
Regarding claim 5, Jung further discloses that the analysis module determines a determination result of the consciousness status of the user to trigger an alarm when the analysis module determines that the consciousness status of the user is abnormal (paragraph [0066]).  

Response to Arguments
Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 112, as noted above Applicant’s remarks did not address the issue with whether the claims are directed to training an algorithm or using an algorithm. 
Regarding the art rejections, Applicant argues only that Jung does not disclose “a regulator”  - a “regulator” is not positively recited in the claims, and if Applicant believes this is something other than an amplifier “configured to amplify the plurality of brainwave signals according to the plurality of brainwave signals and a reference signal, where the reference signal is a baseline of the plurality of brainwave signals”, this has not been claimed nor addressed in the remarks. As noted above and in the previous Office Action, Jung discloses “a first amplifier configured to amplify the plurality of brainwave signals according to the plurality of brainwave signals and a reference signal, where the reference signal is a baseline of the plurality of brainwave signals”. As Jung teaches this use of a reference voltage as part of amplification, this limitation has been anticipated. Still further, this functionality is inherent to all EEG measurement recordings, as it is merely the difference in electrical potential between the measurement and a baseline or reference “zero voltage” with all other channels simply expressed in relation to this level. Applicant has not addressed the teachings of Jung and merely asserts that “a regulator” has not been taught; as Jung teaches these elements and the recited functionalities, the argument is entirely moot. 
The Examiner notes that Applicant has not addressed any other elements also disclosed by Jung, or any other reference applied against the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791